DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 17/359278 filed June 25, 2021. Claims 1-14 are currently pending and have been considered below.

Election/Restrictions
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 12, 2022.
The traversal is on the ground(s) that the claimed method can only be practiced with the claimed apparatus.  This is not found persuasive because restriction between method and apparatus requires either the method to be able to use a different apparatus- in this case this requirement is not met- or the apparatus to be able to use a different method, which is correct in the instant case. See MPEP 806.05(e). For example, the apparatus can perform a method in which non-constant volume of air is flown through the inlet or in which the volume of air exiting the process chamber is not controlled.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 6-8 recite the phrase “in particular” a number of times, which is an indefinite phrase in these claims. “In particular” is commonly used to denote that a certain example which is especially relevant to the sentence subject. For example, “a wet process module, in particular a lacquering module” using the common meaning of “in particular” would mean that the claim is requiring a wet process module, but it is especially requiring a lacquering module. This phrasing in a claim is indefinite because it does not make it clear if the “particular” element is an optional preference or if it is positively required by the claim. See MPEP 2173.05(d). For the purposes of examination the claims will be understood as not requiring the “particular” elements, which will be treated as optional limitations. 
Claim 7 recites the limitation "the flow regulator" in claim 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura et al. (US 2107/0008044).
Regarding claim 1: Okumura et al. discloses a liquid substrate processing unit (16) which can be considered a lacquering unit, having a chamber (20), a cup (50) which is a process pot for treating a wafer (W), a fan filter unit (21) which is an air inlet for supplying air into the chamber (20), a chamber exhaust port (24) which is a bypass outlet provided outside of the cup (50) and an exhaust port (52) in the cup (50) which is a process pot outlet, both of which are used to exhaust gas supplied from the FFU (21) (pars. 44-48 and 60, figure 3).
Regarding claim 2: Okumura et al. discloses that the FFU (21) is provided on an opposite side of the chamber (20) (relative to the exhaust ports (24, 52) which are on the same side of the chamber (20) (see figure 3). 
Regarding claim 4: Okumura et al. discloses a pressure measuring unit (161) which measures an internal pressure (P1) of the chamber (20) and outputs a signal to a control device (4) (par. 78, figure 3). 
Regarding claim 5: Okumura et al. discloses exhaust mechanisms (131-133) and a first exhaust pipe (100) which connects to the chamber exhaust port (24) such that it can be considered a bypass channel and a cup exhaust pipe (110) connected to the cup exhaust port (52) such that it is a cup channel (par. 59, 70, figures 3-4). 
Regarding claim 6: Okumura et al. discloses that a regulation valve (150) is provided in the exhaust pipe (100), where the regulation valve’s opening degree, or cross-section, can be regulated and controlled such that it is a throttle valve (par. 76, figure 4). 
Regarding claim 7: Okumura et al. discloses that the control device (4) is connected to the regulation valve (150) (par. 76, figure 5) and the processing fluid supply unit (40) (par. 120) to control both in response to the measured pressure (P1) inside the chamber (20) (par. 92). 
Regarding claim 8: Okumura et al. discloses that the cup exhaust pot (110) is fluidically connected to the exhaust pipe (100) (figure 3). The location of the connection is an optional limitation in claim 8. 
Regarding claim 9: Okumura et al. discloses that the cup exhaust pipe (110) has no flow regulator, only a pressure sensor (163) (figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. as applied to claims 1-2 and 4-9 above, and further in view of Nanbu et al. (US 5,565,034).
Regarding claim 3: Okumura et al. fails to explicitly disclose that the chamber exhaust port (24) either has an annular shape or that there a plurality of them. However, Nanbu et al. discloses a similar processing apparatus having a plurality of ventilation openings (85) around the cup (25b) which discharge air from inside the chamber but not the cup (25b) (col. 18 lines 16-36, figure 19). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple exhaust ports as taught by Nanbu et al. for the apparatus of Okumura et al. because simple duplication of parts is not considered to be a patentable advance (MPEP 2144.04). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
8/26/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717